Citation Nr: 1234367	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure.

2. Entitlement to service connection for left auricle squamous cell carcinoma, claimed as skin cancer, to include as secondary to herbicide exposure.

3. Entitlement to service connection for hydrocephalus of the brain, to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a VA Decision Review Officer (DRO) at a July 2010 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in April 2010 in which he indicated that he desires a hearing to be held at his local VA RO.  In an Appeal Hearing Options form received in May 2010, the Veteran requested to appear before a Veterans Law Judge at his local VA RO.  While the Veteran was provided a hearing before a DRO in July 2010, this hearing does not satisfy the Veteran's request to appear before a Veterans Law Judge.  As the appellant's requested hearing has not yet been conducted, this matter should be remanded to schedule the appellant for a Travel Board hearing per his request.  See 38 C.F.R. §§ 20.703 , 20.704, 20.1304(a) (2011).



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing per his request.  Provide the appellant appropriate notification and his representative.  Document and associate such notification with the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


